PREMO, J., Concurring.
I agree with the majority’s disposition in this case. However, I would affirm the judgment on the basis of the mother’s lack of standing to raise arguments on behalf of the minor’s father. The father chose not to appeal in this case. He was represented by independent appointed counsel. Whether that counsel functioned in a competent manner is a question that must be raised, if at all, by the father.
The majority agree with this point and the opinion more than adequately demonstrates the reasons why the mother does not enjoy a so-called “unity of interest.” The majority opinion should not therefore include a discussion of the mother’s appellate points relating to the father’s participation in the case. Besides being pure dictum, such a discussion in the opinion dignifies the arguments raised in this appeal which in my opinion are completely specious.